BUSSEY, Judge.
This is an appeal from a judgment and sentence rendered on the 19th day of March, 1962, against plaintiff in error, defendant below, by the District Court of Tulsa County.
Defendant was charged, tried by jury and convicted of the Crime of Rape in the First Degree, and was by the court sentenced to serve a term of Thirty (30) Years in the Oklahoma State Penitentiary. Defendant petitioned this Court for a Writ of Mandamus for the purpose of obtaining a case-made forma pauperis and the same was denied on July 26, 1962, by reason that the application was filed after the expiration of time in which an appeal may be taken.
Title 22 Okl.Stat.Ann. § 1054, as amended, provides that in felony cases an appeal must be taken within three months after the judgment is rendered. This provision of the statute is mandatory, and has been strictly followed by this Court.
Since the appeal herein is not timely perfected, the Petition in Error must be, and the same is hereby, dismissed.
NIX, P. J., and BRETT, J., concur.